DETAILED ACTION
	This Office Action is in response to Applicant’s Remarks filed on 13 December 2021. Claims 12-15 and 17-22 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 12-15 and 17-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/758,535 in view of Zeng et al. is withdrawn. The ‘535 Application has published as US Patent No. 11,166,968. The claims of the ‘968 Patent are drawn towards a composition comprising two therapeutic agents. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Patent Application Publication No. 2016/0375045 as English language equivalent of WO 2015/135470, published 17 September 2015, cited in previous Office Action) in view of Yang et al. (US Patent No. 7,619,008, cited in previous Office Action).
Zeng et al. teach the use of isomaltulose in a vaginal composition, wherein the isomaltulose is present at a concentration of 0.05-20.0% (w/w), (claim 1), preferably 1.5-12% (w/w), (paragraph [0033]). Composition Examples 6 and 17 contained 6.86% w/w and 7.15% w/w isomaltulose, respectively. Zeng et al. teach the composition further comprises a preservative and/or antibacterial agent (claim 2). Zeng et al. teach the composition is used to modulate the vaginal bacterial flora, restoring the beneficial vaginal bacterial flora after anti-bacterial treatment, preventing or treating vaginal dysbacteriosis, or preventing or treating bacterial vaginosis (paragraph [0049]; Examples 11 and 12). Zeng et al. teach the composition is preferably formulated as creams (paragraph [0018]). 
Zeng et al. teach E. coli is present in the vagina of healthy women (paragraph [0004]). Zeng et al. teach E. coli grows “massively” and beneficial Lactobacilli decline when the vaginal acidity is reduced (i.e. higher than 4.5, or 6.6 (see paragraph [0006], causing diseases such as bacterial vaginosis (paragraph [0005]). Zeng et al. teach the composition is used to promote the growth of protective Lactobacilli in the Lactobacilli are L. crispatus, L. jensenii, or L. gasseri (claim 8). Zeng et al. teach the “cure criteria for BV treatment include the vaginal acidity being returned to normal, that is, the vaginal pH value returns to the range of 3.5-4.5 (paragraph [0008]). 
	 Zeng et al. teach groups 1 and 2 were treated with a composition comprising 1% w/v isomaltulose, wherein the composition had a pH 5.4 (paragraphs [0078]-[0080]). Zeng et al. teach treating the secretion specimens from five patients with bacterial vaginosis, wherein the pH of the specimens incubated with the gel decreased to 3.8-4.1 (Table 1).
	Zeng et al. do not expressly disclose the levels of E. coli before or after treatment (instant claim 12). Zeng et al. do not expressly disclose topically administering a composition comprising about 0.1 to about 2.0 wt./vol. % isomaltulose (instant claim 13). Zeng et al. do not expressly disclose administering citric acid (instant claim 20).
	Yang et al. teach a method for treating bacterial vaginosis, the method comprising topically administering to the vagina of a female in need thereof a vaginal treatment composition comprising a sugar and/or sugar alcohol (abstract). Yang et al. teach the pH of the composition is within the range of about 3.0 to about 4.5 (col. 6, lines 20-31). Yang et al. teach incorporating pH modifiers in the composition, including carboxylic acids (claim 9) like citric acid, malic acid, lactic acid, glycolic acid and gluconic acid (col. 6, lines 35-43; claims 10 and 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply a composition comprising 1% w/w isomaltulose to the urogenital area of a patient; combine citric acid, malic acid, lactic acid, glycolic acid or gluconic acid with the isomaltulose containing composition; wherein the patient has both L. crispatus and E. coli in the urogenital tract. 
Zeng et al. teach administering isomaltulose (with or without xanthan gum). Thus, Zeng et al. teach a composition having isomaltulose as a “single therapeutic agent”, and “wherein the composition 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The goal of Zeng et al. is to treat and rebalance the pH of the urogenital tract to prevent or treat bacterial vaginosis. Zeng et al. teach patients at risk of bacterial vaginosis have an unbalanced vaginal pH that allows for E. coli to flourish while the abundance of L. crispatus diminishes. 
One having ordinary skill in the art would have been motivated to topically administer the isomaltulose containing composition to the urogenital area of a tract having both L. crispatus and E. coli to treat or prevent bacterial vaginosis because Zeng et al. suggest patients at risk of bacterial vaginosis/bacterial dysbiosis have a high abundance of pathogenic E. coli and a low abundance of beneficial L. crispatus. The ordinary artisan would have had a reasonable expectation of success because Zeng et al. found the isomaltulose containing composition promotes the growth of L. crispatus.
One having ordinary skill in the art would have been motivated to administer 1% isomaltulose to a patient in need thereof, because Zeng et al. broadly teach administering compositions having 1.5-12% (w/w) isomaltulose; exemplifies administering compositions having 6.86% w/w and 7.15% w/w isomaltulose; and also found that a formulation having 1% w/w isomaltulose was effective in vitro, and maintained in a desirable compositional pH of 3.8 over time. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”.
The skilled artisan would have been motivated to combine citric acid, malic acid, lactic acid, glycolic acid or gluconic acid with the isomaltulose containing composition of Zeng et al. to topically 
The recitation “promoting the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30” in instant claim 12 necessarily occurs upon administration of the isomaltulose composition, which is obvious for the reasons discussed above. Furthermore, Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
The above rational is in accordance with MPEP 2111.04, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". Although the above limitation is not in a “wherein” format, it has the same weight in that it is a recitation of the effect of the active step. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 
Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. 
Zeng et al. expressly teach administering isomaltulose to a patient having vaginal dysbiosis and E. coli and L. crispatus. Zeng et al. teach additional ingredients like preservatives/antibacterial agents may be included, but the overall effect is expected to be the same, i.e. decrease the prevalence of E. coli, and promote the prevalence of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
In addition, performing the positively recited steps of topically applying isomaltulose to urogenital tract of a patient having a colony of L. crispatus and E. coli, including when those patients have vaginal dysbiosis, will necessarily promote the growth of L. crispatus and E. coli, such that a therapeutic effect is greater than 30 as claimed. See MPEP 2111.04, “ the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”. 

E. coli. Thus, Applicant maintains the compositions of Zeng would not necessarily result in the claimed therapeutic effect “greater than 30, the therapeutic effect being a ratio of L. crispatus to E. coli calculated by the Therapeutic Effect Protocol”. Applicant maintains Zeng teaches the formulations are preferably a viscous gel having a water-soluble gel matrix, with xanthan gum. In addition, Applicant argues Zeng teaches including preservatives and/or antibacterial agents (as well as others) in its formulations, but does not teach how they may affect the growth/hindrance of E. coli. 

The above arguments are not found persuasive. As previously stated, Karlton-Senaye do not teach or suggest xanthan gum promotes the growth of E. coli. Karlton-Senaye et al. (cited by Applicant) investigated the effect of polysaccharide gums including xanthan gum when combined with known antibacterial agents on select pathogenic organisms present in milk, including E. coli (title and abstract). At best, Karlton-Senaye et al. demonstrated polysaccharide gums including xanthan gum have antimicrobial activity and/or increases the susceptibility of the tested microorganisms to the known antibacterial agents used. However, the experimental design of Karlton-Senaye et al. would not lead one to conclude xanthan gum or any of the other polysaccharides are a carbon source for E. coli.
Xanthan gum is a metabolite of microbial fermentation (see Karlton-Senaye et al. p.35-36, bridging paragraph). In other words, xanthan gum is produced from microorganisms, not utilized as a carbon source. There is no evidence xanthan gum (used in Zeng et al.) is a carbon source. Therefore, it is not considered a therapeutic agent. Zeng et al. teach administering isomaltulose (with or without xanthan gum). Thus, Zeng et al. teach a composition having isomaltulose as a “single therapeutic agent”, and 
Thus, Karlton-Senaye et al. does not present evidence that xanthan gum affects E. coli. And Laniewski et al. teach compositions having xanthan gum have no effect on the growth of L. crispatus. 

In addition, while Zeng teaches and exemplifies gel formulations having both isomaltulose and xanthan gum, Zeng also exemplifies aqueous formulations that do not contain xanthan gum. Zeng teaches examples 24 and 25 that do not contain xanthan gum. Example 24 only contains isomaltulose, sodium benzoate and water. As evidence that the preservative sodium benzoate would not inhibit the growth of L. crispatus, Giannenas et al. (Journal of Animal and Feed Sciences, 2014, vol. 23, pp. 73-81, cited in PTO-892) and Laniewski et al. (Sexually Transmitted Diseases, 2021, vol. 48, no. 1, pp. 63-70, cited in PTO-892) are now cited to support the position that performing the positively recited steps of using the composition of Zeng as claimed would necessarily result in the claimed therapeutic effect.
Giannenas et al. teach benzoic acid had a beneficial effect on lactic acid bacteria populations, while decreasing coliform bacteria (abstract). And Stanojevic et al. (Bulgarian Journal of Agricultural Science, 2009, vol. 15, no. 4, pp. 307-311, cited in PTO-892) positively confirm sodium benzoate inhibits the growth of E. coli (Table 1). Laniewski et al. tested various personal lubricants on the growth of L. crispatus (abstract, and fig.1). Laniewski et al. found the lubricant containing sodium benzoate and xanthan gum (Good Clean Love Almost Naked) had no inhibitory effect on the growth of L. crispatus (Fig. 1). Thus, from the disclosure of Giannenas et al. and Laniewski et al., there is no evidence suggesting the aqueous solution of Example 24 would have a detrimental effect on L. crispatus and a beneficial effect on E. coli. Sodium benzoate is a known preservative with antimicrobial activity against coliform bacteria (which encompasses E. coli), and has an inhibitory effect on E. coli as confirmed by Stanojevic et al. 
L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30, the therapeutic effect being a ratio of L. crispatus to E. coli calculated by the Therapeutic Effect Protocol. 
	Finally, Zeng teaches the composition may further contain gelling agents such as xanthan gum or preservatives/antibiotics, but these additional ingredients are not required for achieving the therapeutic effect of treating vaginal dysbiosis. 
With respect to other preservatives and antibiotics, these ingredients are not required in the isomaltulose composition. Zeng very clearly teaches by way of the abstract and claim 1, the active therapeutic agent for treating vaginal dysbiosis and promoting the growth of Lactobacillus in the vagina is isomaltulose. 
In addition it is noted by Zeng the preservatives and/or antibacterial agents “have a high inhibitive effect on the growth of pathogenic bacteria, molds and Candida, while have a relatively weak inhibitive effect on Lactobacillus. When applied for the preparing of vaginal composition according to the present invention, the preservatives and/or antibacterial agents can not only retard the growth of pathogenic bacteria, molds and Candida, but also avoid significant interference and weakening on the promoting effect of isomaltulose on the growth and acid production of Lactobacillus”. 
Lactobacillus. In addition, Giannenas et al. and Stanojevic teach benzoic acid inhibits the growth of coliform bacteria including E. coli. And Zeng et al. expressly teach using isomaltulose to correct the pH environment of the vagina to inhibit the growth of E. coli while promoting the growth of L. crispatus. Thus, the evidence shows there is a reasonable expectation of success that performing the positively recited steps as claimed, which are obvious for the reasons discussed above, would promote the growth of L. crispatus relative to E. coli at the magnitude claimed. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.


Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623